 


113 HRES 65 EH: Condemning the Government of North Korea for its flagrant and repeated violations of multiple United Nations Security Council resolutions, for its repeated provocations that threaten international peace and stability, and for its February 12, 2013, test of a nuclear device.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 65 
In the House of Representatives, U. S.,

February 15, 2013
 
RESOLUTION 
Condemning the Government of North Korea for its flagrant and repeated violations of multiple United Nations Security Council resolutions, for its repeated provocations that threaten international peace and stability, and for its February 12, 2013, test of a nuclear device. 
 
 
Whereas, on February 12, 2013, North Korea exploded a nuclear device; 
Whereas reports indicate that the nuclear test was apparently more powerful than North Korea’s previous tests in 2006 and 2009; 
Whereas North Korea’s nuclear test, and its recent ballistic missile test, are violations of United Nations Security Council Resolution 1695 (2006), Resolution 1718 (2006), Resolution 1874 (2009), and Resolution 2087 (2013); 
Whereas North Korea’s ballistic missile program poses a threat to United States allies and interests in the Asia Pacific region; 
Whereas North Korea’s ballistic missile program has demonstrated an increasing ability to reach the United States, and could constitute a grave threat to the security of the American people; 
Whereas North Korea has violated the July 27, 1953, Armistice Agreement that ended the Korean War, and has since committed unprovoked acts of war against South Korea by sinking the warship Cheonan, killing 46 of her crew, and by attacking civilian targets on the island of Yeongpyeong, killing four residents, among many other willful violations and outrages; 
Whereas the Government of North Korea has been implicated repeatedly in the illicit laundering of monetary instruments, in international narcotics trafficking, and in the counterfeiting of United States currency and intellectual property; 
Whereas North Korea has demonstrated a willingness and ability to proliferate its ballistic and nuclear technology to a variety of countries, including Iran and Syria, both United States designated state sponsors of terrorism; 
Whereas the Government of North Korea commits gross human rights violations against the North Korean people, including maintaining a system of gulags that imprison thousands of citizens, and policies that have resulted in starvation deaths of over 2,000,000 people; and 
Whereas the Government of North Korea has repeatedly violated its commitments to the complete, verifiable, and irreversible dismantlement of its nuclear weapons program, including the Agreed Framework of 1994, the Joint Statement of September 19, 2005, and the agreement of February 13, 2007: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns the Government of North Korea for its flagrant and repeated violations of multiple United Nations Security Council resolutions, for its repeated provocations that threaten international peace and stability, and for its February 12, 2013, test of a nuclear device; 
(2)expresses solidarity with the people of North Korea who suffer severe oppression, denial of basic human rights and political liberties, and material deprivation; 
(3)reaffirms the commitment of the United States to its alliances with Japan and South Korea, which are critical for the preservation of peace and stability in Northeast Asia and throughout the region; 
(4)calls upon the People’s Republic of China, North Korea’s closest ally and trading partner, to pressure North Korean leaders to curtail their provocative behavior, abandon and dismantle their nuclear and missile programs through the curtailing of vital economic support and trade to North Korea that support the Government of North Korea, and comply with all relevant international agreements and United Nations Security Council and International Atomic Energy Agency resolutions; 
(5)calls on the People’s Republic of China to take immediate actions to prevent the transshipment of illicit technology, military equipment, and dual-use items through its territory, waters, and airspace that could be used in North Korea’s nuclear weapons and ballistic missile programs; and 
(6)calls on the United States Government— 
(A)to apply all available sanctions on North Korea, cooperate with United States allies and other countries to impose additional sanctions on North Korea, and secure a new United Nations Security Council resolution imposing stronger sanctions;  
(B)to utilize aggressively the range of available legal authorities and resources to defend United States interests against North Korean illicit activities; and 
(C)to support the President’s commitment to strengthen the United States ballistic missile defense system to protect the United States.  
 
Karen L. Haas,Clerk.
